DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Danninger (WO2019046875A1; citations to English language translation US 20200215767 A1).

As to claim 1, Danninger discloses an automatic laminating apparatus comprising: 

a welding device provided with a welding head (welding head 40) pressed against the thermoplastic prepreg to temporarily weld the thermoplastic prepreg to the lamination surface (see paragraph 0082, disclosing that “In particular, it may be provided that the welding head 40 presses in vertical direction 14 onto a surface of the fiber tape unwound from the raw material reel 11.  In this case, the welding head can be equipped with 40 press-down skids 41, which apply a locally higher surface pressure to the fiber tape 2. Furthermore, a heating element 42 can be provided in the welding head 40, which can be used to heat the press-down skids 41.”  See also paragraph 0084, disclosing that “In a further embodiment variant it may also be provided that the welding head 40 is formed for ultrasonic welding or friction welding of the individual fiber tapes 2.”), 
the automatic laminating apparatus laminating the thermoplastic prepreg by performing a lamination operation of moving the lay-up head to lay the thermoplastic prepreg having a predetermined length on the lamination surface (see paragraph 0019, disclosing “It may also be useful if each of the individual unwinders is coupled to a drive unit, in particular a linear motor, by means of which the unwinders can be displaced independently of one another in the laying direction.” and see paragraph 0094, disclosing that “the individual unwinders 8 can again be 
the welding device is provided in the lay-up head (as shown in Figure 1 and 4), and 
the automatic laminating apparatus further comprises a drive control device (see paragraph 0020, disclosing that “it may be provided that each of the unwinders is assigned its own integrated circuit, the individual integrated circuits being coupled to a higher-level central control.  The advantage here is that the individual actuators of the unwinders do not have to be controlled by the higher-level central control, but that the computing tasks can be performed in the integrated circuit.”  See also paragraph 0081, disclosing that “it may be provided that the receiving device 10 for the raw material reel 11 comprises a drive unit by means of which the raw material reel 11 can be driven or braked as required.”) that causes the welding device to perform temporary welding of the thermoplastic prepreg laid in the lamination operation in a course of the lamination operation (see paragraph 0100, disclosing “The actual laying process of the second fiber tape layer 4 can take place as described above, whereby in addition to the hold-down reel 43, the welding head 40 can be pressed against the fiber tape attachment 34 so that the fiber tapes 2 of the second fiber tape layer 4 can be welded to the fiber tapes 2 of the first fiber tape layer 3.”).

As to claim 2, Danninger discloses that the welding device includes a pressing mechanism (such as press down skids 41) as the pressing device, and the pressing mechanism 

As to claim 3, Danninger discloses a drive device (drive unit 22)  including a support member to which the pressing plate and the welding head are attached, the support member being supported by the lay-up head to be vertically movable, and a drive mechanism that drives the support member in a vertical direction.  See paragraphs 0056, disclosing “The depositing surface 12 can be displaceable in a vertical direction 14, so that a distance 15 between the unwinder 8 and the depositing surface 12 can be varied.” and 0061, disclosing that “As an alternative or in addition to the adjustment of the depositing surface 12 in vertical direction 14, it can also be provided that the linear guides 17 and thus the unwinders 8 are displaceable in vertical direction 14.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK